Van Dusen, P. J.,
The executors were directed to sell the real estate of testatrix as soon as conveniently might be. The property in question was encumbered with a mortgage which was accompanied by the bond of testatrix. A demand was received for payment of this mortgage. The executors exercised due diligence, as the auditing judge has well found, in attempting to sell the property, placing their own sign on it and plac*697ing it in the hands of brokers. After an interval of months they accepted the only offer which was made, which was only a little more than the mortgage.
All that is required of executors is due diligence to get the best price which the market can give them. The auditing judge has found that such due diligence was used and we agree with his conclusions.
The surcharge was asked on the basis of expert testimony which asserted a much greater “potential value”, but admitted that the market was dormant and sales few. Executors are not required to speculate with the future. Indeed, they should not speculate. The test is diligence and present market value; especially under the circumstances here disclosed.
The exceptions are dismissed and the adjudication is confirmed absolutely.